 



 

 

Exhibit 10.15

 

Letter Agreement

 







 

 

   

 

 

SPGX corporate letter head

 

December 31, 2018

 

Mr. John Leliever

9 Blue Horizon Crescent

Caledon Village, Ontario

L7K 0T9

905-866-896

Goldbar69@hotmail.com

 

Dear Mr. Leliever:

 

Re: Sale of Mineral Claims

 

This letter will confirm our numerous discussions concerning the proposed sale
of the following mineral claims (the “Claims”) to you, or your nominee, from
Sustainable Projects Group Inc. formerly Sustainable Petroleum Group Inc.
(“Sustainable”):

 

Patent Properties (9 claims) Thunder Bay Mining Division

 

62401-0010 SRO MINING CLAIM TBI 1070 RICKABY AS IN PPA4452●, GREENSTONE

62401-0011 MRO MINING CLAIM TBI 1070 RICKABY AS IN PPA4452●, GREENSTONE

62401-0012 SRO MINING CLAIM TBI 1071 RICKABY AS IN PPA4453; GREENSTONE

62401-0013 MRO MINING CLAIM TBI 1071 RICKABY AS IN PPA4453; GREENSTONE

62401-0014 SRO MINING CLAIM TBI 1072 RICKABY ; GREENSTONE

62401-0015 MRO MINING CLAIM TBI 1072 RICKABY; GREENSTONE

62401-0016 SRO MINING CLAIM TBI 1073 RICKABY●, GREENSTONE

62401-0017 MRO MINING CLAIM TB 11073 RICKABY●, GREENSTONE

62401-0018 SRO MINING CLAIM TBI 1074 RICKABY; GREENSTONE

62401-0019 MRO MINING CLAIM TBI 1074 RICKABY; GREENSTONE

62401-0020 SRO MINING CLAIM TBI 1075 RICKABY AS IN PPA4457; GREENSTONE

62401-0021 MRO MINING CLAIM TBI 1075 RICKABY AS IN PPA4457; GREENSONE

62401-0022 SRO MINING CLAIM TB 11076 RICKABY; GREENSTONE

62401-0023 MRO MINING CLAIM TB 11076 RICKABY●, GREENSTONE

62401-0024 SRO MINING CLAIM TBI 1077 RICKABY●, GREENSTONE

62401-0025 MRO MINING CLAIM TBI 1077 RICKABY●, GREENSTONE

62401-0026 SRO MINING CLAIM TBI 1078 RICKABY AS IN PPA4460; GREENSTONE

62401-0027 MRO MINING CLAIM TBI 1078 RICKABY AS IN PPA4460●,GREENSTONE

 

   

 

 

Crown Land Claims (4 claims) Original Claim Format

 

Rickaby Township



3011563



4211215



3011584



Lapierre Township



4279298

 

Rickaby new format cell numbers. MNDM has changed the numbering format for
claims in Ontario and below are the new cell numbers for the above old format
claim numbers

 

Legacy Claim Id   Township / Area   Tenure ID   Tenure Type   Anniversary Date
3011563   RICKABY   114214   Single Cell Mining Claim   2020-10-10 3011563  
RICKABY   329345   Single Cell Mining Claim   2020-10-10 3011563   RICKABY  
316551   Single Cell Mining Claim   2020-10-10 3011563   RICKABY   316550  
Single Cell Mining Claim   2020-10-10 3011563   RICKABY   285803   Single Cell
Mining Claim   2020-10-10 3011563   RICKABY   250703   Single Cell Mining Claim
  2020-10-10 3011563   RICKABY   240406   Single Cell Mining Claim   2020-10-10
3011563   RICKABY   232169   Single Cell Mining Claim   2020-10-10 3011563  
RICKABY   219311   Single Cell Mining Claim   2020-10-10 3011563   RICKABY  
213985   Single Cell Mining Claim   2020-10-10 3011563   RICKABY   172639  
Single Cell Mining Claim   2020-10-10 3011563   RICKABY   147287   Single Cell
Mining Claim   2020-10-10 3011563   RICKABY   147286   Single Cell Mining Claim
  2020-10-10 3011563   RICKABY   139667   Single Cell Mining Claim   2020-10-10
3011563   RICKABY   139666   Single Cell Mining Claim   2020-10-10 3011563  
RICKABY   125975   Single Cell Mining Claim   2020-10-10

 



   

 

 

3011564   RICKABY   125975   Single Cell Mining Claim   2020-10-10 3011564  
RICKABY   240406   Single Cell Mining Claim   2020-10-10 3011564   RICKABY  
211759   Boundary Cell Mining Claim   2020-10-10 3011564   RICKABY   192995  
Boundary Cell Mining Claim   2020-10-10 4211215   RICKABY   112025   Boundary
Cell Mining Claim   2020-10-10 4211215   RICKABY   240406   Single Cell Mining
Claim   2020-10-10 4211215   RICKABY   211759   Boundary Cell Mining Claim  
2020-10-10 4211215   RICKABY   145129   Boundary Cell Mining Claim   2020-10-10
4211215   RICKABY   139667   Single Cell Mining Claim   2020-10-10 4211215  
RICKABY   139666   Single Cell Mining Claim   2020-10-10 4279298   LAPIERRE  
172640   Boundary Cell Mining Claim   2019-07-15 4279298   LAPIERRE   219310  
Single Cell Mining Claim   2019-07-15 4279298   LAPIERRE   219312   Single Cell
Mining Claim   2019-07-15 4279298   LAPIERRE   219315   Boundary Cell Mining
Claim   2019-07-15 4279298   LAPIERRE   227284   Single Cell Mining Claim  
2019-07-15 4279298   LAPIERRE   256629   Single Cell Mining Claim   2019-07-15
4279298   LAPIERRE   293907   Single Cell Mining Claim   2019-07-15 4279298  
LAPIERRE   306013   Single Cell Mining Claim   2019-07-15 4279298  
LAPIERRE,RICKABY   125973   Single Cell Mining Claim   2019-07-15 4279298  
LAPIERRE,RICKABY   172641   Boundary Cell Mining Claim   2019-07-15 4279298  
LAPIERRE,RICKABY   219313   Single Cell Mining Claim   2019-07-15 4279298  
LAPIERRE,RICKABY   227283   Single Cell Mining Claim   2019-07-15 4279298  
RICKABY   125974   Single Cell Mining Claim   2019-07-15 4279298   RICKABY  
125975   Single Cell Mining Claim   2020-10-10 4279298   RICKABY   153872  
Single Cell Mining Claim   2019-07-15 4279298   RICKABY   172638   Single Cell
Mining Claim   2019-07-15 4279298   RICKABY   172639   Single Cell Mining Claim
  2020-10-10 4279298   RICKABY   189989   Single Cell Mining Claim   2019-07-15
4279298   RICKABY   219311   Single Cell Mining Claim   2020-10-10 4279298  
RICKABY   219314   Single Cell Mining Claim   2019-07-15 4279298   RICKABY  
285803   Single Cell Mining Claim   2020-10-10 4279298   RICKABY   293905  
Single Cell Mining Claim   2019-07-15 4279298   RICKABY   293906   Single Cell
Mining Claim   2019-07-15 4279298   RICKABY   322526   Single Cell Mining Claim
  2019-07-15

 

(collectively, the “Claims”)

 



   

 

 

This letter agreement sets forth the terms and conditions of the proposed sale
of the Claims, which when accepted by you, will form a binding agreement between
the parties.

 

We will sell and transfer all of our right, title, and interest in the Claims to
you as instructed upon delivery to us of (a) the share certificates representing
an aggregate 1,052,631 shares in Sustainable (the “Shares”) and (b) the blank
stock power of attorney duly signed for the transfer of the Shares in a form
acceptable to our transfer agent. Delivery of the Shares and the stock power of
attorney will represent full payment for the sale of the Claims.

 

At closing,

 

a. You shall deliver to us share certificates 225 and 226 representing the
Shares, which we acknowledge receipt of share certificate 226 as previously
delivered, and the originally signed and notarized stock power of attorney for
share certificates 225 and 226.

 

b. Upon our receipt of the Shares and the originally signed and notarized stock
power of attorney you are authorized to complete the documents for the transfer
of the Claims to you as the registered agent of Sustainable in Ontario Canada
(the Claim Transfers”) and you may then proceed to re-register the Claims into
your name.

 

c. Simultaneous with the transfer of the Claims you shall cancel the 3.0% net
smelter return that had been granted to you initially by Workplan Holding Inc.,
and which was carried forward as a condition of the acquisition of the Claims by
us from Workplan Holding Inc., and such cancellation will be acknowledged and
confirmed by signing this agreement.

 

Each of the parties hereby will be responsible for payment of their own costs,
expenses and fees (including, without limitation, legal counsel and transfer
fees) incurred in connection with the preparation, execution and the
consummation of this letter agreement, and any required filings with any
regulatory or taxing authority.

 

This letter agreement will be interpreted in accordance with the laws of the
State of Nevada and will enure to the benefit of and be binding upon both
parties and their respective heirs, successors and permitted assigns.

 

All parties agree to sign such further and other deeds and documents, including
without limitation, the transfer documents, and to give such further and other
assurances as may be necessary to fully implement this letter agreement.

 

   

 

 

If the foregoing accurately sets forth your understanding of our agreement,
please sign this letter agreement where indicated below which will then form a
binding agreement between us, subject only to the terms and conditions provided
above in this letter agreement.

 

This agreement may be executed and transmitted by electronic means and will be
binding on the parties.

 

Yours truly,



 

SUSTAINABLE PROJECTS GROUP INC.         Per: /s/ Stefan Muehlbauer     Stefan
Muehlbauer     Chief Executive Officer         ACCEPTED AND AGREED TO THIS 31st
DAY OF December, 2018:       /s/ John Leliever     John Leliever  

 

   

 

 